UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1703



JOSEPH MOUTCHE,

                                                             Petitioner,

          versus


DEPARTMENT   OF   HOMELAND       SECURITY;     JOHN
ASHCROFT, Attorney General,

                                                            Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-494-346)


Submitted:   December 15, 2004               Decided:   January 14, 2005


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Jason S. Patil,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent Ashcroft.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph   Moutche,   a   native   and   citizen   of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider its denial of his

motion to reopen.

           We review the Board’s denial of a motion to reconsider

with extreme deference and only for an abuse of discretion.             8

C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24

(1992).   A motion to reconsider asserts the Board made an error in

its earlier decision.    The motion must “state the reasons for the

motion by specifying the errors of fact or law in the prior Board

decision and shall be supported by pertinent authority.”          8 C.F.R.

§ 1003.2(b)(1).     Such motions are especially disfavored “in a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”      Doherty, 502 U.S. at 323.

           Moutche contends his former counsel told him he did not

have to attend his removal hearing. However, Moutche has failed to

submit any evidence establishing this fact.       We accordingly cannot

find that the Board abused its discretion.

           We therefore deny the petition for review.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                        PETITION DENIED


                                   - 2 -